Citation Nr: 1632874	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  14-20 699A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), psychotic disorder, depression and anxiety.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for memory loss.

4.  Entitlement to service connection for a sleep disorder to include insomnia.

5.  Whether new and material evidence has been received to reopen the claim of service connection for a bilateral eye disorder manifested by vision loss to include as residuals of an in-service injury and/or pituitary tumor.

6.  Whether new and material evidence has been received to reopen the claim for service connection for residuals of a pituitary tumor.



REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION


The Veteran served on active duty in the Army from February 1974 to September 1976.

This appeal to the Board of Veterans' Appeals (Board) is from April 2012, June 2012, and December 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2015, the Board remanded the case to schedule the Veteran for a Travel Board hearing.  The hearing was subsequently held in October 2015 and a transcript is of record.

An October 1985 rating decision denied service connection for a pituitary tumor and vision loss as residuals of the head injury.  The most recent claim received in July 2010 includes glaucoma/vision loss.  Although she testified that her glaucoma was not caused by the head injury she attributes it to her vision loss, she did reassert at her October 2015 hearing that she has some loss of vision related to her head injury in service.

A new theory of causation for service connection for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim but rather should be regarded as a claim to reopen the previously denied claim.  See Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008); see also Robinson v. Peake, 21 Vet. App. 545, 550(2008), citing Bingham v. Principi, 18 Vet. App. 470, 474 (2004), aff'd, 421 F.3d 426, 1346, 1349 (Fed. Cir. 2005) (noting that a final denial on one theory is a final denial on all theories).  Therefore, regardless of the theories expressed, she is essentially attempting to reopen her previously denied claim for vision loss.  Consequently, the issue has been characterized to reflect this.

A June 2008 employment disability form indicates the Veteran was unable to work due to her pituitary tumor and headaches, and that disability retirement was recommended.  See June 2008 Medical Treatment Records - Non-Government Facility.  Thus, entitlement to a total rating for compensation purposes based on unemployability due to service-connected disabilities (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for an acquired psychiatric disorder, eye disorder, memory loss, sleep disorder, and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  An unappealed October 1985 rating decision denied service connection for vision loss and residuals of a pituitary tumor.

2.  An unappealed March 2009 rating decision declined to reopen the claim of service connection for residuals of a pituitary tumor.

3.  Evidence received since the October 1985 and March 2009 rating decisions relates to an unestablished fact necessary to substantiate the underlying claims, and raises a reasonable possibility of substantiating the claims.

4.  The Veteran's pituitary tumor is as likely as not related to her military service.


CONCLUSIONS OF LAW

1.  The October 1985 rating decision denying service connection for vision loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.302 (2015).

2.  The rating decision dated in March 2009 denying the petition to reopen the claim for service connection for residuals of a pituitary tumor is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.302 (2015). 
 
3.  As new and material evidence has been received, the requirements to reopen the claims for service connection for residuals of a pituitary tumor and a bilateral eye disability manifested by vision loss have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  The criteria are met for service connection for a pituitary tumor.   38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The Veteran's claims for service connection for vision loss and residuals of a pituitary tumor are being reopened and the pituitary tumor is being granted on the merits. Any error that was committed with respect to either the duty to notify or the duty to assist was harmless and need not be further considered with regard to these issues.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

II. Legal Criteria and Analysis

Petition to Reopen

An October 1985 rating decision, issued in November 1985, essentially denied service connection for residuals of a pituitary tumor and vision loss.  The AOJ determined that there was no evidence that linked the tumor or vision loss to service.  See October 1985 Rating Decision - Narrative and November 1985 Notification Letter.

Subsequent petitions to reopen the claim for service connection for residuals of a pituitary tumor were denied in October 1987 and March 2009 rating decisions.  See October 1987 Deferred Rating and March 2009 Rating Decision - Narrative.

The Veteran was notified of the denials, but no appeal was received from the Veteran.  No additional material evidence was within a year of these decisions.  Therefore, these decisions are final as to the evidence then of record, and are not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108 (West 2014).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2015). 

The law provides that new and material evidence necessary to reopen previously and finally disallowed claims must be secured or presented since the time that the claims were finally disallowed on any basis, not only since the time the claims were last disallowed on the merits.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

38 C.F.R. § 3.156(a), which defines new and material evidence, requires that evidence raise a reasonable possibility of substantiating the claim in order to be considered "new and material," and defines material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2015).  The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).

Evidence received since the October 1985 and March 2009 rating decision includes an August 2012 statement from Dr. K. L, a private neurologist who treated the Veteran.  His statement addressed both disorders.  Regarding the medical history, the physician stated that the Veteran gave a history of having a closed head injury in service in 1974 that involved blunt force trauma with a metal object that caused her to fall and then secondarily concuss her head on concrete.  She also reported that following the head injury she developed symptoms including visual disturbance that have persisted.  

The Veteran also reported separating from service in September of 1976.  After her pregnancy and birth of a child it was discovered in December of 1977 that she had a prolactin secreting pituitary adenoma.  She subsequently had 3 surgical treatments for this condition.  She did have some residual tumor and was receiving ongoing treatment for the pituitary adenoma.  Dr. K.L. opined with a reasonable degree of medical certainty that the Veteran suffered from 2 separate conditions.  The first condition is a chronic post-concussion syndrome associated with headache and visual disturbance.  The post-concussion syndrome occurred as a result of the blunt force trauma and is a separate issue from the pituitary tumor.  

The Veteran subsequently developed a pituitary tumor.  While this was diagnosed in 1977, Dr. K.L. indicated that most of these tumors require at least 2 years to grow to a size where they are diagnosable and begin causing symptoms.  Thus, he believed that the Veteran did have a pituitary adenoma during her period of service.  His conclusions represented the most likely interpretation of the history within a reasonable degree of medical certainty.  See Third Party Correspondence received November 2012.

This evidence suggests a link between service and the claimed disabilities and, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claims and satisfies the low threshold needed to reopen a previously denied claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Hence, the matter is properly reopened for a de novo review on the merits.  38 U.S.C.A. § 5108 (West 2014); Barnett v. Brown, 83 F.3d 1380 (1996).

Accordingly, the claims for service connection for a pituitary tumor and vision loss are reopened.

Service Connection for a Pituitary Tumor

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

The Veteran's service treatment records are silent for complaints, findings, or diagnosis of a pituitary tumor.  See STR - Medical.

A December 1978 post-service medical record from Dr. W. A contains an impression of pituitary adenoma, prolactic secreting tumor.  See page 12 of Medical Treatment Record - Non-Government Facility received July 1985.  

Records show the Veteran had transphenoidal surgery in May 1979 and June 1982 to remove the pituitary tumor.  After it was believed she had a recurrence of the tumor, she underwent a craniotomy in April 1985.  She did report some visual problems postoperatively.  See pages 2, 4, 9, and 13 of Medical Treatment Record - Non-Government Facility received July 1985. 

On July 2011 VA examination, the physician diagnosed, in part, a history of brain surgery with visual field loss.  He did not have the Veteran's service treatment records to review, but considered her statements, the examination, and available data to include VA blind rehabilitation records when opining that the brain injury/tumor was the cause of the Veteran's visual problems in the military.  Specifically, he stated that the Veteran's visual problems in service were at least as likely as not caused by or the result of the brain tumor.  See July 2011 VA Examination.

As noted previously, Dr. K. L also offered a favorable opinion and provided an adequate rationale to support his conclusion.  

Although both physicians did not have complete records when offering their opinions, they are none the less probative even though they relied in part on the Veteran's reported history.  In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court made clear that the Board may not disregard a favorable medical opinion solely on the rationale that it was based on a history given by the Veteran.  Rather, as the Court explained further in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on a Veteran's statements renders a medical report not credible only if the Board rejects the statements of the Veteran as lacking credibility.  When deciding claims, the Board has to make an express credibility finding regarding lay evidence, such as testimony and statements the Veteran proffers.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The Veteran's reported history is consistent with the treatment records, so it is probative as to her in-service injury and symptoms.

With reasonable doubt resolved in the Veteran's favor, service connection for a pituitary tumor is granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).


ORDER

New and material evidence has been received, to the petitions to reopen the claims of service connection for residuals of a pituitary tumor and vision loss are granted.

Service connection for a pituitary tumor is granted.


REMAND

The claims involving service connection for an acquired psychiatric disorder, sleep disorder, memory loss, bilateral eye disorder, and hearing loss require additional development.

The Veteran asserts her disorders are related to service to include a head injury that occurred therein.  See Hearing Testimony.

Service treatment records show she had a head injury in 1974 after hitting her head against a truck.  They also show she complained of visual disturbance in April 1975 and anxiety in August 1975.  She also had an injury to her right eye in September 1976 due to a car accident.  See pages 24, 36, and 61 of STR - Medical.  

Post-service medical records contain diagnoses of psychiatric disorders.  See CAPRI records received March 2016.

Sleeping difficulty was noted in June 2008 and November 2010.  See page 60 of February 2005 Medical Treatment Record - Government Facility and page 4 of Medical Treatment Record - Government Facility received November 2010.

Multiple lay statements note the Veteran's complaints of memory loss since service.  See December 2012 Buddy/Lay Statements.  Although no underlying diagnosis is shown, an August 2014 treatment record suggests memory problems and notes the Veteran did not recall a discussion regarding MRI findings that occurred the previous month.  See pages 153 and 190 of CAPRI records.

VA audio examinations in January 2011 and June 2012 yielded invalid results for rating purposes, so the status of the Veteran's hearing could not be determined and an opinion was not offered.  VA treatment records, however, contain audiology examination findings in May 2010, April 2011, and August 2015 that revealed a current hearing loss and there is no indication that these findings are invalid.  

As for the reopened claim involving an eye disorder manifested by vision loss, a July 2011 VA eye examination noted the Veteran's glaucoma was unrelated to service, but did not offer a rationale.  The clinician also noted that part of the Veteran's vision was attributed to her cataracts, but did not offer an opinion as to its etiology.  See July 2011 VA Examination.  Further, as suggested in the July 2011 VA examination, the vision problems experienced by the Veteran in service that were related to her now service connected pituitary tumor.

In light of the Veteran's contentions, evidence of head injury in service, and current symptoms and/or diagnoses, medical opinions are needed for all of the remaining claimed disabilities.

The record also shows that the Veteran was granted disability benefits from the Social Security Administration (SSA).  Copies of the records considered in this determination must be obtained and added to the file.

Since these matters are being remanded, the RO should also secure ongoing treatment records not already associated with the file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
 
1.  Obtain copies of ongoing VA treatment records and associate them with the claims file.

2.  Obtain copies of medical records associated with the award of SSA disability benefits and associate them with the record.

3.  Then arrange for a VA mental health examination to determine the nature and likely etiology of the claimed psychiatric disorder.  The Veteran's electronic claims file and records stored electronically in Virtual VA must be made available to and reviewed by the clinician in conjunction with the examination.  All findings and diagnoses must be fully reported to include any diagnosis of record since 2009.

a) After consideration of the Veteran's history, lay statements, medical records, and examination, the clinician should comment on the following:

* Identify all diagnosed mental health disorders.  

* As to each disorder, opine whether it is at least as likely as not (50 percent probability or greater) related to the Veteran's head injury in service.

* Is any diagnosed mental health disorder at least as likely as not related to anxiety noted in her service treatment records?  If so, identify which one.

* Is any diagnosed mental disorder at least as likely as not caused or aggravated by a service-connected disability?  If so, identify which one.

b) Rationales for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  Arrange for an appropriate VA examination to determine the nature and likely etiology of the Veteran's memory loss and sleep disorder.  The Veteran's electronic claims file and records stored electronically in Virtual VA must be made available to and reviewed by the clinician in conjunction with the examination.  All findings and diagnoses must be fully reported.

a) After consideration of the Veteran's history, lay statements, medical records, and examination, the clinician should comment on the following:

* Identify and diagnose any sleep disorder to include insomnia and sleep apnea, if present.

* Identify and diagnose any disorder manifested by memory loss.

* For every disorder diagnosed, opine whether it is at least as likely as not (50 percent probability or greater) related to service to include the head injury incurred therein.

b) Rationales for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

5.  Arrange for a VA eye examination to determine the likely etiology of the Veteran's loss of visual acuity and field loss.  The Veteran's electronic claims file and records stored electronically in Virtual VA must be made available to and reviewed by the clinician in conjunction with the examination.  All findings and diagnoses must be fully reported.

a) After consideration of the Veteran's history, lay statements, medical records, and examination, the clinician should opine with regard to each visual disorder (such as glaucoma and cataracts) whether it is least as likely as not (50 percent probability or greater) related to service, to include the head injury incurred therein.

b)  The examiner must also comment on any visual disorder that is related to her service connected pituitary tumors or related surgeries.

c)  If there are any visual disorder found to be unrelated to service or a service connected disability, the examiner should clearly identify that disability and the symptoms that are alone due to that disability.

d)  Rationales for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

6.  Also arrange for a VA audio examination to determine the nature and likely etiology of the Veteran's bilateral hearing loss.  The Veteran's electronic claims file and records stored electronically in Virtual VA must be made available to and reviewed by the clinician in conjunction with the examination.  All findings and diagnoses must be fully reported.

a) After consideration of the Veteran's history, lay statements, medical records, and examination, the clinician should address the following:

* Is the Veteran's bilateral hearing loss is at least as likely as not (50 percent probability or greater) related to service to include the head injury incurred therein?

* Is the Veteran's bilateral hearing loss at least as likely as not caused or aggravated by her pituitary tumor?

* If the clinician is unable to obtain valid results, he or she should then consider the May 2010, April 2011, and August 2015 hearing evaluations of record that reveal a current bilateral hearing loss.

b) Rationales for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

7.  After all of the above development is completed, issue a supplemental statement of the case to the Veteran and her representative addressing the remaining matters on appeal.  After allowing an appropriate time to respond, the case should to be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


